DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benjamin Wutt, Registration No. 66975, Attorney of Record, on 08/17/2022.
The following claims have been amended based on amendment filed by Applicant dated 11/02/2021:
(Currently Amended) A computer-implemented method, comprising:
receiving, at a computing device executing a communication application, a plurality of messages corresponding to a communication session between a plurality of users, wherein the plurality of messages includes a structured question candidate and one or more unrelated messages to the structured question candidate;
determining, by a structured question model trained, to evaluate messages and to identify a structured question, whether:
the structured question candidate is a structured question based, at least in part, on the structured question candidate including one or more words indicative of a limited set of predetermined options for possible answers and a total number of the possible answers being fewer than a threshold, wherein the limited set of predetermined options are user- selectable, and
the structured question candidate is excluded from classification as a structured question based, at least in part, on the structured question candidate including no words that are indicative of: a limited category, a set of items, or a set of options; and
in response to determining that the structured question candidate is excluded from classification as the structured question:
re-classifying the structured question candidate as a structured question based on received responses that present the limited set of predetermined options for responding to the structured question candidate; and
in response to determining that the structured question candidate is the structured question:
determining from the plurality of messages including the one or more unrelated messages, one or more responses including one or more of the possible answers from the plurality of users, wherein the one or more responses each include one or more user-selected options of the limited set of predetermined options;
generating, at the computing device, a user interface element corresponding to the structured question, the user interface element including a structured summarization that includes the one or more of the possible answers from the plurality of users; and
outputting, at the computing device, a command to include the generated user interface element in a graphical user interface of a display screen, corresponding to the communication application.

8. (Currently Amended) A computing device, comprising:
one or more processors executing a communication application for a first user; and
a non-transitory computer-readable storage medium having a plurality of instructions stored thereon, which, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
receiving a plurality of messages corresponding to a communication session in the communication application between a plurality of users, wherein the plurality of messages includes a structured question candidate;
determining, by a structured question model trained 
the structured question candidate is a structured question based, at least in part, on the structured question candidate including one or more words indicative of the limited set of predetermined options for possible answers and a total number of the possible answers being fewer than a threshold, wherein the limited set of predetermined options are user- selectable, and
the structured question candidate is excluded from classification as a structured question based, at least in part, on the structured question candidate including no words that are indicative of any of a limited category, set of items, or set of options; and
in response to determining that the structured question candidate is excluded from classification as the structured question:
re-classifying the structured question candidate as a structured question based on received responses that present a limited set of options for responding to the structured question candidate; and
in response to determining that the structured question candidate is the structured question:
determining one or more responses including one or more of the possible answers from the plurality of users, wherein the one or more responses each include one or  more user-selected options of the limited set of predetermined options;
generating a user interface element corresponding to the structured question, the user interface element including 
outputting a command to include the generated user interface element in a graphical user interface of a display screen corresponding to the communication application.


15. (Currently Amended) A non-transitory computer-readable storage medium having a plurality of instructions stored thereon, which, when executed by one or more processors, cause the one or more processors to perform operations comprising:
executing a communication application;
receiving a plurality of messages corresponding to a communication session in the communication application between a plurality of users, wherein the plurality of messages includes a structured question candidate;
determining, by a structured question model trained 
the structured question candidate is a structured question based, at least in part, on the structured question candidate including one or more words indicative of a limited set of predetermined options for possible answers and a total number of the possible answers being fewer than a threshold, wherein the limited set of predetermined options are user- selectable, and
the structured question candidate is excluded from classification as a structured question based, at least in part, on the structured question candidate including no words that are indicative of any of a limited category, set of items, or set of options; and
in response to determining that the structured question candidate is excluded from classification as the structured question:
re-classifying the structured question candidate as a structured question based on received responses that present the limited set of predetermined options for responding to the structured question candidate; and
in response to determining that the structured question candidate is the structured question:
determining one or more responses including one or more of the possible answers from the plurality of users, wherein the one or more responses each include one or more user-selected options of the limited set of predetermined options;
generating a user interface element corresponding to the structured question, the user interface element including 
outputting a command to generate a graphical user interface of a display screen corresponding to the communication application in which the plurality of messages and the generated user interface element are displayed.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
 In addition to Applicant’s remarks and the newly cited prior art, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 1, 8 and 15 as a whole.  
At best the prior arts of record disclose, specifically for claim 1:
Baldwin et al. (“Baldwin”, US 20160006775 A1) discloses receiving, at a computing device executing a communication application, a plurality of messages corresponding to a communication session between a plurality of users; and, in response to detecting the structured question, generating, at the computing device, a user interface element corresponding to the structured question, the user interface element including a structured summarization that includes one or more answers to the structured question present in the plurality of messages from the plurality of users, at the computing device, a command to include the generated user interface element in a record of the communication session in a graphical user interface corresponding to the communication application (para [0038, 0043, 0048, 0073-0074]).
Gupta et al. (“Gupta”, US 20180196812 A1) discloses determining, at a computing device by a structured question model, whether a total number of possible answers is  fewer than a threshold and identifying the structured question candidate as a structured question based, at least in part, on the total number of possible answers being determined to be fewer than the threshold number to generate one or more possible answers (para [0019, 0034, 0050]). Kurtzig et al. (“Kurtzig”, US 20110040662 A1) discloses a structured question includes one or more words indicative of at least one of a limited category, a set of items, or a set of options and determining from a message, one or more responses including one or more possible answers from a plurality of users wherein the one or more responses each include one or more response words indicative of a member or an item in the limited category, the set of items, or the set of options (para [0044]).
Banerjee et al. (“Banerjee”, US 20170063745 A1) discloses utilizing machine language to define a model derived from trained set of questions (para [0057]), messages labeled as structured questions (para [0061]) or not structured questions (par [0069]) to evaluate messages and to identify structured questions and a structured question candidate is not a structured question based, at least in part on the structured question candidate including no words that are indicative of any of a limited category, set of items, or set of options and determining users’ answers in response to determining that the structured question candidate is a structured question (para [0061]).
Sachidanandam et al. (“Sachidanandam”, US 20160182430 A1) discloses in response to determining that structured (as message format) content candidate is excluded from classification as structured content, re-classifying the structured content candidate as a structured priority content based on received responses that present a limited set of options for responding to the structured content candidate (para [0037]).
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 8 and 15 as a whole.
Thus, claims 1, 8 and 15 are allowed over the prior art of record. The dependent claims are allowable for at least their dependence on independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134. The examiner can normally be reached M-TH 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER WELCH can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY P HOANG/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143